/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2014

                                      No. 04-13-00792-CV

                                        Richard LARES,
                                           Appellant

                                                v.

                                       Martha FLORES,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-15663
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
         Appellant has filed a second motion for extension of time to file a brief that complies
with our March 20, 2014 order, and requests we appoint counsel to assist him in preparing the
brief. We deny the request for appointed counsel. We grant appellant a three-week extension
of time to file the brief. Appellant is advised that no further extensions will be granted. If the
brief is not filed by June 13, 2014 the appeal will be dismissed.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court